Citation Nr: 1307966	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder (claimed as a back disorder).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to a disability rating in excess of 10 percent for residuals, right wrist fracture.

5.  Entitlement to an initial, compensable rating for residual scars, right wrist and forearm, status post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to May 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A hearing was held in June 2011 by means of video conferencing equipment with the Veteran in Indianapolis, Indiana, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (2012) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claim file.  

As reflected in the hearing transcript, the low back disorder claim was identified as a claim for direct service connection.  However, upon closer inspection of the claims file, the actual claim on appeal is whether new and material evidence has been received to reopen the previously denied claim for service connection for a back disorder.  The Veteran, however, is not prejudiced by the characterization of the low back claim during the video hearing, as the Board has reopened the claim in the decision below and has remanded the issue for additional development and adjudication on the merits.  

The issues of service connection for a low back disorder and a cervical spine disorder, and the issue of an increased rating for the service-connected right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The May 2005 rating decision is final.

3.  Some of the evidence received since the May 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

4.  The evidence of record does not show that the Veteran's residual right wrist and forearm scars are manifested by scars that are deep, unstable, painful on examination, or that cause a limitation of function.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the May 2005 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for a compensable disability rating for residual scars of the right wrist and forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, Diagnostic Code 7804 (2007) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for a low back disorder and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Regarding the claim for an increased rating for the residual scars disability, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in 
May 2008 of the information required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The May 2008 letter also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  She was also provided with information regarding the rating criteria for the diagnostic codes relevant to her disability in the January 2010 statement of the case. 

Although the Veteran was not provided notice as the applicable diagnostic codes prior to the initial adjudication of her scars disability claim, the Board notes that her claim for a higher rating arose from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of her claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing her contentions and provided testimony during a video conference hearing.  To date, neither the Veteran nor her representative has identified any outstanding evidence.

The Veteran was also afforded a VA examination with respect to her scar disability claim.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right wrist and forearm scars since the most recent July 2008 VA examination.  Indeed, the Veteran denied any material change in her disability during the June 2011 hearing.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

New and Material Evidence Claim

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for a low back disorder, claimed as a back disability.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO does appear to have reopened the Veteran's low back claim, as reflected in the January 2010 statement of the case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In  May 2005 rating decision, the RO continued the previous denial of the claim of  service connection for a back disability.  Although she was notified of this decision and her appellate rights in a May 2005 letter, the Veteran did not appeal the adverse rating decision, nor did she submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 2005 is the most recent final rating decision and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2012).

In denying the Veteran's claim in the May 2005 rating decision, the RO noted that the claim was initially denied in a December 2004 rating decision because there was no evidence of a diagnosis or treatment for a back disorder in service.  

At the time of the May 2005 rating decision, the claims file included the Veteran's service treatment records.  Although these records do not include a low back diagnosis, they show that the Veteran suffered injuries after she fell out of a tree in 1983.  Additionally, a September 1984 service treatment record reflects that the Veteran sustained orthopedic injuries during a motorcycle accident.  

At the time of the May 2005 rating decision, the claims file also included the Veteran's post-military VA and private medical records, which reveal treatment for unrelated disorders.

The Veteran filed her application to reopen the previously denied claim for service connection for a low back disorder in February 2008.

The claims file now includes private medical records reflecting the Veteran's chiropractic treatment.  These records show a diagnosis of neuritis or radiculitis of the lumbar or thoracic spine as early as December 2006.  In a December 2008 letter, the Veteran's private chiropractor relayed the Veteran's report of experiencing pain due to the 1983 in-service fall and an exacerbation of her pain due to a 1984 accident.  A June 2011 private examination report reflects a diagnosis of degenerative disc disease (DDD) of the lumbosacral spine and includes the Veteran's report of experiencing chronic back pain for many years and of having sustained a injuries to her back in 1983 and 1984 during her military service.

Evidence associated with the claims since the May 2005 rating decision also includes VA treatment records reflecting a diagnosis of DDD of the lumbar spine as early as November 2007.  These records include the Veteran's November 2007 report that she has experienced low back pain since her 1983 in-service fall.  In a September 2008 letter, the Veteran's VA physician relayed the Veteran's report of experiencing back pain as a result of an in-service injury.

The Veteran testified during the June 2011 video hearing as to her belief that service connection is warranted for her current low back disorder.  She described having initially sustained an injury to her back in 1983 when she fell from a tree and indicated that she had experienced a continuity of low back symptomatology since that time.  She also testified that she re-injured her low back during a motorcycle accident in 1984, but stated that she did not receive treatment for her injury.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The new evidence, in part, consists of the VA and private treatment records showing diagnosis of DDD of the lumbar spine and the Veteran's competent lay statements regarding a continuity of low back symptomatology since her active duty service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it constitutes competent medical and lay evidence regarding whether the Veteran currently has a diagnosed low back disorder that may be related to her military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a back disorder (i.e. evidence of an in-service occurrence, a continuity of low back symptomatology, and a current diagnosis) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a low back disorder is reopened, the Board reiterates that the standard for reopening a claim is relatively low and does not necessarily indicate her claim will be ultimately granted.

Increased Disability Rating for Residual Scars Claim

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for her residual right wrist and forearm scars.  As such, the claim requires consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ( "[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence.
 
Regarding this claim, the Veteran contends that an increased disability rating is warranted for her residual surgical scars on her right wrist and forearm.  The RO initially assigned a noncompensable (zero percent) rating for the scars disability in the August 2008 rating decision, effective from February 29, 2008.  The Veteran's scars disability has been rated under Diagnostic Code 7804 during the period on appeal.

As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  In this case, the rating for the Veteran's residual scar disability arose out of her February 2008 claim for an increased rating for her right wrist disability.  As her claim was already pending as of October 23, 2008, the new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.

Scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

VA treatment records dated throughout the pendency of the appeal reflect the treatment and assessment of the Veteran's right wrist symptomatology.  A March 2007 treatment record documents the presence of an incision on the dorsum of the Veteran's right wrist, which was noted to be well healed.  A March 2008 VA physical examination revealed tenderness over the incision site on the dorsum of the hand.  

The Veteran underwent a VA examination in July 2008 to assess the severity of her residual surgical scars.  The examiner noted a residual scar on the radial side of the right wrist that measured 1 cm. in width and 3 cm. in length.  The scar was not tender to palpation and there was no adherence to the underlying tissue.  The scar did not result in a limitation of motion or a loss of function.  There was no underlying soft tissue damage, skin ulceration, or breakdown over the scar.  

The July 2008 examination also revealed a scar midline on the right forearm and wrist.  This scar measured .5 cm. in width and 13 cm. in length.  The scar was not tender to palpation and was not adhered to the underlying tissue.  The scar did not result in a limitation of motion or a loss of function.  There was no underlying soft tissue damage, skin ulceration, or skin breakdown over the scar.  

The Veteran testified as to her residual scars symptomatology during the June 2011 hearing.  She reported experiencing pain when she received therapeutic steroid injections for her wrist, which were administered at the site of her scar.  She denied that her scar was painful at any other time.  The Veteran also testified that her scar changed colors when she was in the sun and that the color changed from red to white.  She further described having an "odd" feeling in the location of the scar, which she characterized as not a normal feeling.  

Given the foregoing, the medical evidence of record fails to show any findings that would warrant a compensable disability rating for the right wrist and forearm scars.  Overall, there is no indication on physical examination that the right wrist and forearm scars are deep (no adherence to underlying tissue), painful on examination, unstable, or measuring at least 6 square inches/39 sq. cm.; and there is no indication that the scar produced any limitation of motion or any other function.  Although the Veteran's scar was noted to be tender during a March 2008 VA physical examination, her scars were subsequently assessed during the July 2008 VA examination were not found to be tender to palpation.  Essentially, the objective evidence of record precludes the possibility of awarding a compensable, 10 percent rating under Diagnostic Codes 7801-7805.

The Board acknowledges that a higher rating is potentially assignable under Diagnostic Code 7805, which directs that scars are to be rated on a limitation of function of the affected part, in this case the right wrist.  See Diagnostic Code 7805.  However, the Veteran is currently service-connected for residuals of a right wrist fracture that is evaluated based on a limitation of motion.  To rate such symptoms again for the associated right wrist surgical scars disability would amount to prohibited pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2012); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has considered the Veteran's personal assertions in support of her claim.  The Veteran is competent, as a layman, to report on that as to which she has personal knowledge, such as the existence of skin symptoms, including skin discoloration.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2012).  As a layman, without the appropriate medical training and expertise, she is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her scars disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of her scars, whether they are superficial or deep; whether stable or unstable; objective indications of pain on examination; measurement of the scars; and other assessments of the scars that require medical expertise in skin disabilities.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.

The Board has also considered whether staged ratings are appropriate in accordance with Fenderson.  In the present case, however, the evidence does not indicate that staged ratings are warranted.  After reviewing all pertinent provisions, the Board can find no basis on which to assign a disability rating higher than what has been upheld herein.  As the preponderance of the evidence is against the Veteran's claim for an increased rating for her right wrist scars disability, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Additionally, the Board has considered whether a referral for extra-schedular rating is warranted for the Veteran's service-connected scars disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's residual right wrist and forearm scars is adequate, despite the Veteran's disagreement with the disability rating.  In other words, she does not have any symptoms from her service-connected scars disability that are unusual or are different from that which is contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  Throughout the pendency of the appeal, the Veteran has reported that she is employed and that she also attends college.  She has not claimed, nor does the evidence suggest, that she is unable to secure and maintain gainful employment due to the claimed service-connected disability.  Therefore, the question of entitlement to a TDIU has not been raised.  Id. at 447; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

A compensable rating for residual right wrist and forearm scars is denied.


REMAND

Reasons for Remand:  To obtain outstanding post-service medical records and to afford the Veteran VA examinations

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

A review of the claims file reveals that additional development is needed in order to obtain outstanding post-military medical records relevant to the cervical spine and low back disorder claims.  During the June 2011 video hearing, the Veteran testified that she received treatment for these conditions at a military medical facility located at Andrews Air Force Base in approximately 1995, 1996, or 1997.  To date, VA has not attempted to obtain these records.  Thus, on remand, all outstanding medical records reflecting the Veteran's treatment at Andrews Air Force Base must be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Additionally, a remand is required in order to afford the Veteran with an appropriate examination to determine the etiology of her current cervical spine and low back disorders.  The claims file reflects current diagnoses of DDD of the cervical and thoracolumbar spine.  The Veteran attributes these disorders to injuries she sustained while on active duty when she fell from a tree in 1983.  She also claims that her spine conditions were exacerbated in 1984 when she sustained injuries during a motorcycle accident.  The Veteran testified that she did not seek treatment for her spine conditions while on active duty essentially because she was not brought up to be a "complainer."  She claims that she eventually sought treatment for her conditions following her discharge when she was no longer able to tolerate her symptoms.

The Veteran's service treatment records are negative for any spine diagnoses.  However, these records do reflect that she suffered an injury to her right wrist in 1983 when she fell from a tree.  A September 1984 service treatment record also indicates that the Veteran was involved in a motorcycle accident and documents her report of pain in her neck and rib cage.  

As noted above, the Veteran has reported that her cervical spine and low back symptomatology began during service and that she has experienced a continuity of symptomatology following her separation.  Here, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.159, 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of her cervical spine and low back symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, VA has not solicited a VA examination and opinion as to the nature and etiology of the Veteran's claimed cervical spine and low back disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the medical evidence showing current diagnoses of DDD of the cervical and thoracolumbar spine, the service treatment records documenting the Veteran's in-service injuries and orthopedic symptomatology, and the Veteran's competent lay statements regarding the onset and continuity of her claimed disorders, the Board finds it necessary to provide the Veteran with an appropriate VA examination and opinions in an attempt to determine whether her current spine disorders are related to her military service.  Therefore, on remand, the Veteran must be afforded with a VA examination with respect to her cervical spine and low back disorder claims.  McLendon, 20 Vet. App. at 79.
    
The Board also finds that further medical development is needed prior to the adjudication of the Veteran's right wrist disability claim.  During the June 2011 video hearing, she reported that her right wrist symptomatology had gotten worse since her condition was last assessed during the most recent July 2008 VA examination.  She testified that since the July 2008 examination, she has experienced increased pain and difficulty grasping and manipulating objects.  She stated that her symptomatology impacts her daily activities, as she is required to type for her job and uses a computer for her college classes.  The Veteran also reported that she was provided with a brace for her wrist, which she wears at night due to numbness in her fingers.  The available VA medical records document her December 2009 report that her right wrist symptomatology had gotten worse.  

As previously noted, the Veteran was last afforded a VA examination to assess her right wrist disability in July 2008.  Thus, the July 2008 examination is over four years old.  In light of the fact that the Veteran's most recent VA examination occurred in July 2008, the medical evidence suggesting an increase in severity, and the Veteran's assertions as to the increased severity of her right wrist disability, the Board finds that additional development is warranted to determine the current severity of the claimed disability.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of the service-connected right wrist disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95, (19950, 60 Fed. Reg. 43186).  Thus, the Board has no discretion and must remand the right wrist claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c)(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records from Andrews Air Force Base reflecting the Veteran's treatment since her discharge from the military.  If the requested records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

2.  Obtain all outstanding VA and private medical records identified by the Veteran that are relevant to the claims being remanded.

3.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of the claimed cervical spine and low back disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to the following:

(a)  Identify all cervical spine and lumbar spine disorders found to be present.

(b)  For each diagnosis provided, opine whether it is as least as likely as not (50 percent probability or greater) that the spine disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the service treatment records.

In providing the request opinions, the examiner must discuss and consider the Veteran's competent statements regarding in-service spine injuries, in-service cervical spine and low back symptoms, and a continuity of symptomatology following separation.

A complete rationale must be provided for all opinions in a typewritten report.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

4.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service-connected right wrist disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed and the examiner must identify all symptomatology associated with the right wrist disability.

The examiner is asked to address the following:

(a)  Provide the range of motion of the right wrist (palmar flexion, dorsiflexion, ulnar and radial deviation) expressed in degrees.  The examiner is also specifically requested to address in the examination report whether favorable or unfavorable ankylosis is shown.  If favorable ankylosis is found, the degree of dorsiflexion should be identified.  The examiner should also specifically determine if the Veteran has unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, or in any other position, except favorable.

(b)  Determine whether the right wrist disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner should specifically comment on the extent of functional impairment due to pain and weakness with use and on flare-up, and should describe the impact of the wrist disability on occupational functioning.

A complete rationale for any opinion expressed shall be provided in a legible report. If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims files a copy of any notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

6.  After the above has been completed, review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report(s) does not include adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action. 

7.  After completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


